 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                     Case No. 19-CR-03296-WQH
11
                            Plaintiff,             JUDGMENT AND ORDER OF
12

13          v.                                     DISMISSAL
14   MICHAEL STEVEN RIVERA-
15   HURTADO,
16                          Defendant.
17

18
           Upon motion of the United States of America and good cause appearing,
19
           IT IS HEREBY ORDERED that the Information in the above-captioned case be
20
     dismissed without prejudice as to defendant Michael Steven Rivera-Hurtado.
21
           IT IS SO ORDERED.
22

23

24   Dated: November 8, 2019
25

26

27

28
